Citation Nr: 1102041	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for generalized arthritis and 
gout.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in relevant part, denied the Veteran's 
claims for entitlement to service connection for generalized 
arthritis, gout, rheumatoid arthritis, and crushed leg muscles.  
The Veteran filed a timely appeal of these determinations to the 
Board.  

In November 2008, the Veteran provided testimony before the 
undersigned Acting Veterans Law Judge at the RO.  A transcript is 
of record.  Additional evidence was submitted after the hearing, 
accompanied by a waiver of RO consideration.  The evidence has 
been considered by the Board in evaluating the Veteran's claims.  
The Veteran also properly withdrew his claims for evaluation of 
the left knee disability, service connection for rheumatoid 
arthritis and service connection for crushed leg muscle.   

In March 2009 and April 2010, the Board remanded the claim here 
on appeal for additional development.  The case has been returned 
for further appellate action.  

In a December 2010 Informal Hearing Presentation, the Veteran, 
through his representative, submitted a waiver of RO 
consideration of new evidence received but not yet considered in 
the last adjudication of the evidence.  The Board has accepted 
this additional evidence for inclusion into the record on appeal.  
See  
38 C.F.R. § 20.800 (2010).


FINDING OF FACT

Generalized arthritis and gout resulted from the Veteran's active 
duty service.


CONCLUSION OF LAW

Generalized arthritis and gout were incurred during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred generalized arthritis and 
gout during service. 

The most recent medical evidence, including VA examination 
reports and VA medical center (VAMC) treatment records, include 
positive diagnoses of gout, inflammatory arthritis and 
osteoarthritis.  Service treatment records demonstrate the 
diagnosis and treatment of chronic arthritis and migratory 
polyarthralgia as well as the impression of rheumatoid arthritis 
and gout during service involving the back, left knee, left foot, 
left ankle, left toe, left wrist, lumbar spine, right knee, right 
toe and right hip.  A January 1968 separation examination and 
report of medical history indicated that the Veteran had been 
diagnosed with arthritis, type unknown, six years prior during 
service.  Therefore, the first two criteria for service 
connection-a current disability and an in-service injury-are 
satisfied.  The remaining question is regarding whether the 
Veteran's current arthritis and gout are etiologically related to 
service.  

In response to a Board remand, the Veteran was provided a VA 
spine examination in April 2009.  The Veteran described pain in 
his lumbar spine, knees, hands, shoulders, and feet, which began 
during service.  The VA examiner diagnosed, in relevant part, 
metatarsal joint arthritis of both feet, arthritis of the distal 
interphalangeal joints of the fingers of both hands, including 
arthritis at the base of both thumbs, and arthritis of both 
knees.  In a June 2009 opinion requested by the RO for further 
clarification, the VA examiner stated that the manifestations of 
generalized arthritis were separate from the service-connected 
lower back disability and arthritis of the knees and that it was 
at least as likely as not that the separate disability of 
generalized arthritis was caused by or at its origin during the 
Veteran's service.  The examiner noted the in-service diagnoses 
and symptoms of arthritis and the post-service laboratory tests 
and medication treatment as support for his positive etiology 
opinion.  

Further support was provided in a letter dated in December 2008 
and associated with a temporary file in January 2009.  The 
letter, provided by a VA doctor in the Rheumatology Section of 
the VAMC, stated that the Veteran has inflammatory arthritis and 
gout involving his lower extremity joints with disabling symptoms 
of pain, swelling and stiffness of the ankles, feet, and knees.  
The doctor summarized the Veteran's reports of in-service 
treatment for arthritis and concluded that it was at least as 
likely as not that the Veteran's current gout and inflammatory 
arthritis was a continuation of the arthritis condition he 
suffered from during his military service.  While the VA doctor 
did not provide any additional rationale for this opinion, the 
Board finds the opinion to be consistent with the evidence of 
record and with the positive etiology opinion provided during the 
subsequent June 2009 VA opinion.  

Resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for generalized arthritis and 
gout.  38 U.S.C.A. § 5107(b) (West 2002).  
  


ORDER

Service connection for generalized arthritis and gout is granted.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


